PER Cueiam.
The single question brought forward in the present case is whether the evidence is sufficient to support the judgment of the court below. The case was heard upon the verified pleadings, as affidavits, and the facts found were to the effect that the respondent’s personal interests conflict with his duties and responsibilities as co-executor.
Upon a careful reading of the record of case on appeal the conclusion is that the evidence supports the findings of fact; that the findings of fact support the conclusions of law and that the conclusions of law support the judgment.
Therefore, the judgment of the Superior Court from which appeal is taken is
Affirmed.